Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-5, and 16-24 have been examined while claim 12 is withdrawn as directed to an unelected invention.
Election/Restriction
Claims 1 and 16 are considered generic linking claims, and will be examined with whichever invention is elected.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 2-5, 17 and 18-24, drawn to systems for using machine learning to detect threat levels of user content including evaluating users and their content, classified in G06F 21/50.
II. Claim 12, drawn to training machine learning threat detection systems, classified in G06N 3/08.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as improving threat level detection accuracy.  See MPEP § 806.05(d).

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Separate classifications and field of search required.
Applicant’s election of invention I in the reply filed on 11/11/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 24 recites “the content creation” which lacks antecedent basis is the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims aeuoau are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foster et al. (US Patent Application Publication Number 2019/0068632) hereinafter referred to as Foster.
Regarding claim 1, Foster disclosed a machine learning-based method for identifying digital threats, the method comprising: 
identifying one or more corpora of digital activity data of a target user, wherein the one or more corpora of digital activity data includes (i) online activity data of the target user and (ii) content-posting data of the target user (Foster Figs. 2 and 9 and Paragraphs 0039, 0042-0045, 0086-0105, and 0194 for example); 
extracting a first corpus of feature vectors from the online activity data (Foster Figs. 2 and 9 and Paragraphs 0039, 0042-0045, 0086-0105, and 0194; actions of social entities, for example); 

computing, by one or more machine learning models, a digital threat inference based on inputs of the first corpus of feature vectors and the second corpus of feature vectors, wherein the digital threat inference identifies a likelihood that a target piece of content produced by the target user but not yet published to an online medium includes harmful content data (Foster Figs. 2 and 9 and Paragraphs 0039, 0042-0045, 0086-0105, and 0194 for example); and 
computing whether to approve or disapprove a publishing of the target piece of content based on the digital threat inference (Foster Figs. 2 and 9 and Paragraphs 0039, 0042-0045, 0086-0105, and 0194; blocking posts, or not making posts available to the public, for example).  
Regarding claim 16, Foster disclosed a machine learning-based system for identifying digital threats, the system comprising: a distributed network of computers implementing a machine learning-based digital threat mitigation service (Foster Fig. 1 and Paragraph 0030 for example) that: identify one or more corpora of digital activity data of a target user, wherein the one or more corpora of digital activity data includes (i) online activity data of the target user and (ii) content-posting data of the target user (Foster Figs. 2 and 9 and Paragraphs 0039, 0042-0045, 0086-0105, and 0194 for example); 
extract a first corpus of feature vectors from the online activity data (Foster Figs. 2 and 9 and Paragraphs 0039, 0042-0045, 0086-0105, and 0194; actions of social entities, for example); Page 4 of 9Serial No.: 17/347,653 Attorney Docket No.: SIFT-Po8-US2 
extract a second corpus of feature vectors from the content-posting data (Foster Figs. 2 and 9 and Paragraphs 0039, 0042-0045, 0086-0105, and 0194; profiles of social entities, for example); 

 compute whether to approve or disapprove a publishing of the target piece of content based on the digital threat inference (Foster Figs. 2 and 9 and Paragraphs 0039, 0042-0045, 0086-0105, and 0194; blocking posts, or not making posts available to the public, for example).  

Regarding claim 2, Foster disclosed that the online activity data of the target user includes historical activity data across a plurality of distinct online transactions (Foster Figs. 2 and 9 and Paragraphs 0039, 0042-0045, 0086-0105, and 0194; actions of social entities, for example).  
Regarding claim 3, Foster disclosed that the content-posting data of the target user includes historical content posting activity of the users across one or more online mediums (Foster Figs. 2 and 9 and Paragraphs 0039, 0042-0045, 0086-0105, and 0194; profiles of social entities including content, for example).  
Regarding claims 4 and 17, Foster disclosed that the digital threat inference comprises a threat score value; computing whether to approve or disapprove includes computing a threat mitigation action for disapproving the target piece of online content data if the threat score value satisfies a harmful content threshold (Foster Figs. 2 and 9 and Paragraphs 0039, 0042-0045, 0086-0105, and 0194; blocking posts, or not making posts available to the public, for example).  

Regarding claim 19, Foster disclosed that the one or more machine learning models include a digital activity threat machine learning model that computes an inference indicating a probability that the target user will engage in one or more harmful online activities (Foster Figs. 2 and 9 and Paragraphs 0039, 0042-0045, 0086-0105, and 0194 for example).  
Regarding claim 20, Foster disclosed that the one or more machine learning models include a content threat machine learning model that computes produces an inference indicating a probability that the target user will publish a harmful piece of online content (Foster Figs. 2 and 9 and Paragraphs 0039, 0042-0045, 0086-0105, and 0194 for example).  
Regarding claim 21, Foster disclosed that the digital threat inference comprises a composition of (a) a digital activity threat score produced by a digital threat machine learning model and (b) a content threat score produced by the content threat machine learning model (Foster Figs. 2 and 9 and Paragraphs 0039, 0042-0045, 0086-0105, and 0194 for example; further, the system updates the score by creating analysis of newly found characteristics, and then updates the known entity score based on that analysis).  
Regarding claim 22, Foster disclosed implementing an ensemble of machine learning models that includes an increased weighting of either the digital activity threat score produced by the digital threat machine learning model or the content threat score produced by the content 
Regarding claim 23, Foster disclosed identifying a value of the weighting factor based on a creation status of one orAttorney Docket No.: SIFT-Po8-US2 more pieces of content by the user (Foster Figs. 2 and 9 and Paragraphs 0039, 0042-0045, 0086-0105, and 0194; confidence score provides weighting, for example; 0102 further shows weighing various characteristics differently).  
Regarding claim 24, Foster disclosed that the content creation (?) includes one of: (1) a pre-content creation status indicating that the target user has not created online content; (2) an at-content creation status indicating that the target user is actively creating online content; and (3) a post-content creation status indicating that the target user has created online content (Foster Figs. 2 and 9 and Paragraphs 0039, 0042-0045, 0086-0105, and 0194; confidence score provides weighting, for example; 0102 further shows weighing various characteristics differently, for example previously posted URLs to malware would fall under a post-content creation status indicating that the target user has created online content).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2012/0304072 disclosed a system for analyzing user content, and taught providing a weighting factor based upon various things such as a well-established content creator having a higher weighting factor than a new user, or a user known to post high-spam content.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T HENNING whose telephone number is (571)272-3790. The examiner can normally be reached Monday- Thursday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T HENNING/Primary Examiner, Art Unit 2491